OPIRIÓR DISIDERTE DEL
JUEZ PRESIDERTE SR. DEL TORO.’
Estoy conforme con que las instrucciones de la corte al jurado fueron deficientes y erróneas, pero a mi juicio el *985error cometido no fné perjudicial al acusado. La prueba practicada fué de tal manera clara y completa, que el ju-rado no pudo ser influenciado por ninguna otra cosa que no fuera por la virtualidad de la misma. Hernández no es un cómplice. La declaración de la ofendida y la suya hu-bieran constituido amplia prueba. Pero hubo más; un tes-tigo independiente, José Pérez Arroyo, trasmitió al jurado las propias manifestaciones del acusado que fueron hechas en forma tal que bien puede asegurarse que ningún jurado hubiera dejado de condenar con sólo oirlas.